Exhibit 17.1 December 17, 2007 Ms. Chris Jacobs Chief Executive Officer and President Theragenics Corporation 5203 Bristol Industrial Way Buford, Georgia30518 Dear Ms. Jacobs: The purpose of this letter is to formally tender my resignation as a member of the Board of Directors of Theragenics Corporation. As I discussed with you on November 30th and December 14th, there are business developments at Chamberlin Edmonds & Associates, Inc. that will be demanding a great deal of my time in the next few months.Additionally, these developments will culminate in my entering into a business relationship with certain investment groups where I will find myself with a conflict of interest vis a vis my position as a Director of Theragenics Corporation.In order to avoid any such conflict, I believe it is appropriate for me to terminate my participation as a Board member effective December 31, 2007. Under separate cover by Federal Express, all Board Member materials and confidential materials regarding Theragenics that I have received as a Board Member will be returned to Lisa Rassel. I wish the best for the future of Theragenics Corporation.Please extend my regards to the remaining Board Members and inform them of my decision.Have a good Holiday Season. Sincerely, /s/ Judith E. Starkey Judith E. Starkey Chairperson, Board of Directors Chamberlin Edmonds & Associates, Inc.
